I am of the opinion that the question of plaintiff's contributory negligence *Page 403 
was for the jury. The paved portion of Trumbull avenue is 54 feet wide. Plaintiff stopped and made her observation when she was about 34 feet from the nearest rail of the streetcar track. This rail was approximately 20 feet from the curb. Plaintiff was, therefore, almost to the crosswalk when she made her observation. Her range of vision was limited to 150 feet because of mist. How many observations to the south was it necessary for her to make before driving across the street? It would seem to be unnecessary to emphasize that plaintiff was obliged to make observation other than in the direction from which the streetcar came. She had to look not only to the south, but to the north and ahead to the west. She was also obliged to be mindful of pedestrians at the intersection. InAdams v. Canfield, 263 Mich. 666, plaintiff's driver stopped five feet from the pavement of a through highway in the country. He looked to the right and to the left and raw no car approaching. His range of vision was limited to a space of 180feet because of a snowstorm. He started to cross the highway, and, when he had attained the speed of from 4 to 6 miles an hour, was struck by defendant coming from plaintiff's right. The trial court held that plaintiff's driver was guilty of contributory negligence as a matter of law, because he failed to make more than one observation to his right before crossing. This court reversed the judgment on the ground that the question of the contributory negligence of plaintiff's driver was a question of fact for the jury.
Under the above authority the judgment should be reversed and a new trial awarded, with costs to plaintiff.
BUSHNELL, C.J., and POTTER, J., concurred with McALLISTER, J. *Page 404